Citation Nr: 1600251	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from November 1987 to April 1988.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2011, April 2014, and September 2014, the Board remanded these claims for additional development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that in October 2014 written correspondence, the Veteran stated that all his medical records were at the "BVAMC" and requested that those records be obtained.  He specifically stated that he had been given hearing aids by the "BVAMC."  However, there is no evidence in the record that any attempts were made to obtain any outstanding pertinent VA medical center records, to include those contemporaneous to the issuance of hearing aids.  As the record clearly indicates that there are outstanding VA medical records, to include audiometric results, a remand is warranted to obtain and associate them with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Pursuant to the Board's September 2014 remand instructions, the Veteran was provided VA examinations to address the etiology of any bilateral hearing loss and tinnitus, and specifically, whether either condition was secondary to service-connected otitis media or medications taken for treatment of otitis media.  A November 2014 VA hearing loss and tinnitus disability benefits questionnaire (DBQ) indicated that pure tone thresholds could not be tested due to patient inconsistencies, noting that all components of the test were not in agreement.  The Board finds that it is unclear whether the Veteran was refusing to cooperate.  The audiologist concluded that the Veteran had normal hearing in the left and the right ear.  The audiologist appears to refer to a February 2011 private audiology evaluation, and found there was no evidence of any hearing loss related to otitis media or any other middle ear pathology.  The audiologist further found that any hearing loss or tinnitus he may have acquired as a result of otitis media would be temporary in nature.  

In a November 2014 VA ear conditions DBQ, a different examiner noted that the Veteran was diagnosed with chronic otalgia and that he reported occasional problems with tinnitus and chronic pain in both ears.  The medications used for otalgia were antipyrine and benzocaine.  The examiner indicated that the Veteran had hearing impairment or tinnitus attributable to his chronic otalgia.  However, no rationale or basis for that finding was provided, and there was no reconciliation with the other November 2014 examiner's opinion that any hearing loss or tinnitus related to otitis media would be temporary.  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the above conflicting evidence, the Board finds that a new VA examination and opinion should be obtained to resolve inconsistencies in the examinations conducted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records, to include any audiometric testing performed, pertaining to the evaluation and treatment of bilateral hearing loss and tinnitus.  Ensure that any records related to the issuance of VA hearing aids are included.  

2.  Schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran. The examiner should set forth all pertinent findings, and provide a complete rationale for the conclusions reached.  The opinion should reconcile the prior November 2014 VA examiners opinions.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  If the examiner believes that there are inconsistencies in any testing results, those findings must be explained in detail, to include whether the Veteran is refusing to cooperate or is incapable of cooperating due to other medical problems.  The examiner is requested to opine whether:

(a) it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss and/or tinnitus was caused by service-connected otitis media, to include any medications taken for treatment of otitis media? 

(b) it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss and/or tinnitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected otitis media, to include any medications taken for treatment of otitis media?

3.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

